TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2017



                                    NO. 03-17-00327-CR


                                Timothy Anthony, Appellant

                                              v.

                                The State of Texas, Appellee




   APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
  DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Timothy Anthony

has filed a motion to dismiss his appeal. Therefore, the Court grants the motion, and dismisses

the appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.